Barrows, J.
The only exception here alleged is to the admission against the defendants’ objection of a certain "letter sent by one of the overseers of the poor of Oldtown to one of the overseers of the poor of Fairfield.” It bears date February 25,1877, and obviously relates to some transaction then proceeding between the officers of the two towns respecting the support of the paupers whose settlement was here in controversy. It appears in the exceptions, that it ivas not a reply to any notice from the plaintiffs to the defendants, and did not relate to any of the supplies embraced in this suit.
The exceptions seem to have been carefully drawn by the learned counsel for defendants, in view of the rule which requires the party excepting to the admission of evidence to overcome the presumption in favor of the ruling, and make it apparent that there Avas no phase of the case as presented at nisi prius, which authorized the admission of the testimony in question. Hovey v. Hobson, 55 Maine, 256, 276. "We may be sure that nothing consistent Avith the truth Avas omitted in these exceptions to bring the case within the rule. The rule is a just and useful one, and, if adhered to, will lessen the reproach that attends the granting of new trials which are ultimately found to serve no purpose but to postpone at large expense, a result that Avas both inevitable and correct.
But while we may be quite certain that defendants’ counsel has overlooked no fact which would tend to sustain his exceptions, *576there still remain probable phases of the case which justify the admission within repeated decisions of the court, and without infringing upon the salutary doctrine for which he contends that mere admissions of agents as to past transactions are not competent to affect their principals. Our rule respecting the admission of evidence of former dealings between towns, through their officers and agents acting within the scope of the authority conferred on them by statutes, respecting paupers whose settlement finally becomes a subject of litigation between them, is laid down in Harpswell v. Phipsburg, 29 Maine, 313, and Weld v. Farmington, 68 Maine, 301, with sufficient clearness and precision for all practical purposes, and, so far as it differs from that of Massachusetts as shown in New Bedford v. Taunton, 9 Allen, 207; Dartmouth v. Lakeville, Id. 201, and S. C. 7 Allen, 285, we prefer it.
Seeing how often litigation as to the settlement of paupers or their progeny arises between towns after lapse of time has made it impossible to produce testimony which, in. the outset of the controversy, was regarded by both parties as conclusive, we think the acts and doings of the town authorities when their attention is first called to the case, may fairly be regarded as possessing some probative force upon the question of settlement, even if the implied admission resulting therefrom' must be regarded as an exception to the doctrine before referred to. For obvious reasons often adverted to in the cases bearing upon this point, any admissions thence implied are not to be held as binding or estopping the town for the future, except where the statutes give them that effect. They are simply to be weighed by the jury with the other evidence as part of the res gestae, like other acts and facts from which a reasonable inference may be drawn, stronger or weaker, according to the concomitant circumstances. The letter was the act of the defendants’ overseer in the progress of the transaction to which it related, and for aught we see was as competent as the town orders received in Weld v. Farmington, which served only to show that the defendants there had paid previous bills of the pauper whose settlement was disputed.
*577But the rule aud its reasons and limitations were so fully discussed in Weld v. Farmington, 68 Maine, 301, that further elaboration is needless. It is well established both in this State and New Hampshire, is wholesome and works well in practice. Norridgewock v. Madison, 70 Maine, 174. Defendants’counsel still objects that the document here presented was but the act of one of the defendants’ overseers. But the act of one of the board accompanied as we may fairly presume this to have been (since the exceptions do not assert the contrary) with proof that what he did was by authority from his associates, or had been, ratified by them, would have the same effect as though a majority of the board had participated in the act. Fayette v. Livermore, 62 Maine, 229; Smithfield v. Waterville, 64 Maine, 412, 416, 417; Linneus v. Sidney, 70 Maine, 114. Here, then, we have one phase of the case not negatived by the exceptions which would justify the admission upon the main issue under such limitations as to the purpose for which it might be used and as to its effect as the law requires, touching which we presume the jury were duly instructed if “defendants’ counsel deemed them of sufficient importance as the case stood to request it.
There is still another phase of the case apparent, which would authorize the admission of this document. The burden was on plaintiffs to prove the requisite statute notice' to the defendants’ overseers, and the identity of the paupers described in the writ as Gordons with the Gonyeas, by which name the paupers seem to have been known at Oldtown. It is easy to see how the visit of the overseer referred, to in the letter, and the arrangement for the adjustment of the bill for Gonyeas may have tended to remove any question that might be raised about the sufficiency of the notice.
The exceptions fail to make it appear that there was no phase of the. case upon which the document objected to, properly supplemented by accompanying testimony, would be legitimate evidence, and as it may fairly be presumed that its use and effect *578were properly limited, there is no occasion to send the case to a new trial.

Exceptions overruled.

Walton, Danforth, Libbey and Symonds, JJ., concurred. Virgin, J. did not concur.